DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.          The Amendment filed on November 9th  2021 has been entered. Currently Claims 1, 9 and 15 have been amended and claim 6 has been cancelled. Claims 1 – 5 and 7 – 15 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 7 -11, filed November 9th  2021, with
respect to the rejections of claims 1-15 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
Applicant argues that the combination of Gardner, Gardner-2, and Lindsley fails to disclose, teach or suggest all the limitations recited by applicant's amended claim 1. The gravamen of applicant’s amendments and related argument rests on the position that this amendment of the independent claims 1, 9 and 15 as set forth in bullet point (i) of applicant’s arguments and detailed as “tagging each of the query segments with at least one class, based on the ontology, wherein at least one class tagged with a given 
Examiner respectfully agrees. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Adderly et al., (United States Patent Publication Number 20160140858) hereinafter Adderly


Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness


	Claims 1, 3, 4, 5, 9, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (United States Patent Publication Number 20060053174) hereinafter Gardner, in view of Adderly eat al., (United States Patent Publication Number 20160140858) hereinafter Adderly
Regarding claim 1 Gardner teaches a method of performing context-based search, (metasearch [0019]) wherein the method comprises:5- developing a search query by: - receiving a user query ("get drugs ..” [0155]) having  query segments;15 (if an ontology were queried to that target GPCRs and treat hallucination," 0155]) 
25   expanding the user query to include at least one of: lexical variants for the 15 query segments, synonyms of the query segments, abbreviations of the query segments to standardize the query segments (Fig. 8, 5H Receptor 2A has synonym 5-HT2A, Fig. 30B Secretin Receptor has synonym AAH12975) (concepts in an ontology may further have relationships with their synonyms and/or their related terms. Synonyms and related terms may also be represented as properties. As an illustrative example, "heart" may be a synonym for (or related to) the term "myocardium" "heart is-a-synonym-of myocardium." [0132]) (Details pane 2101 may also display the synonyms or alternative names of a selected concept [0204]) (Search recall ( e.g., the number of relevant results returned out of the total number of relevant results in the searched repository) may be improved by including known synonyms of a searched term. For example, a search for the term "heart attack" may be extended by the use of an ontology to include the terms  
	Gardner does not fully disclose  tagging each of the query segments with at least one class, based on an ontology, wherein at least one class tagged with a given query segment relates to an organized set of data elements having a similar contextual meaning pertaining to the field of the given query segment, wherein the at least one class relates to a domain pertaining to a set of concepts included in the ontology; and - establishing semantic associations between the query segments within the user query based on the tagged at least one class of the ontology , wherein the tagged query segments are checked for the semantic associations therebetween, wherein the semantic associations provide direct and indirect contextual relationships between the query segments within the user query; and - retrieving at least one context-based data-record from a target database based on the identified at least one class associated with the query segments, and the established semantic associations between the query segments within the user query.
Adderly teaches tagging (classify [0084]) each of the query segments (major features of input question [0084]) with at least one class, (any of the plethora of defined topics [0084]) such as “class” based on an ontology, (defined ontology [0033]) wherein the at least one class (any of the plethora of defined topics [0084]) such as “class” tagged (classified [0085]) with a given query segment (any of the given  major relates to an organized set of data elements (body of knowledge (knowledgebase) can be organized in a variety of configurations  [0059]) having a similar contextual meaning (semantics [0085]) pertaining (pertaining [0059]) to the field (fields of the information concept enitities [0143]) of the given query segment, (any of the given  major features of input question [0084]) wherein the at least one class (any of the plethora of defined topics [0084]) such as “class relates (related [0034]) to a domain (subject matter domain [0059] e.g. financial domain, medical domain and legal domain) pertaining to a set of concepts (information concepts [0056]) included in the ontology; (in an ontology [0056]) and - establishing semantic associations (evaluate for semantic content [0060])  between the query segments  (major features of input question [0084]) within (within [0057]) the user query (input questions [0060]) such as “user query” based on the tagged (classified [0085]) at least one class (any of the plethora of defined topics [0084]) such as “class” of the ontology, (ontology [0034]) wherein the tagged (classified [0085]) query segments (major features of input question [0084]) are checked (analyzed [0099]) for the semantic associations (semantic content [0060])  therebetween (within [0057])  such as “within” wherein the semantic associations (semantic content [0060]) provide direct (direct correspondence of the language used in these statements [0042]) see also paragraph [0119] and indirect contextual relationships (indirect or inferential evidential support (e.g., circumstantial evidence) for the hypothetical ontological  between the query segments (major features of input question [0084]) within (within [0057])  the user query; (input questions [0060]) such as “user query” and - retrieving at least one context-based data-record (retrieve set(s) of query templates based on determined types [0246])  from a target database (database [0067]) based on the identified (identified [0086]) at least one class (any of the plethora of defined topics [0084]) such as “class associated with the  query segments, (major features of input question [0084]) and the established semantic associations(semantic content [0060])   between the  query segments (major features of input question [0084]) within (within [0057])  the user query (input questions [0060]) such as “user query”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner in view Adderly wherein tagging each of the query segments with at least one class, based on an ontology, wherein at least one class tagged with a given query segment relates to an organized set of data elements having a similar contextual meaning pertaining to the field of the given query segment, wherein the at least one class relates to a domain pertaining to a set of concepts included in the ontology; and - establishing semantic associations between the query segments within the user query based on the tagged at least one class of the ontology , wherein the tagged query segments are checked for the semantic associations therebetween, wherein the semantic associations provide direct   reverse approach may also be utilized to classify or categorize a hypothetical ontological link into a category of the particular type of hypothetical ontological link. Adderly [0129].
Claims 9 and 15 correspond to claim 1 and are rejected accordingly.

Regarding claim 3 Gardner in view of Adderly  teaches the method of any one of the claims 1.
Gardner as modified further teaches wherein the method comprises developing the ontology using at least one curated database (Fig. 27A, (2705) curate Ontology from public sources [0232]) by 25 applying conceptual indexing to data-records stored in the at least one curated database, (the representation of documents as concepts may be tracked via an index (e.g., an Oracle Text index) or other key to those documents, such that the exact concepts contained within a text document that is itself a concept in the ontology can be determined [0271]) wherein the data-records include a plurality of data-units; (Fig. 9, “Clinical Observation”  is the data record and contains (813) data-units [0165]) identifying semantic associations, (the various types of rules enabled by the rules engine may include semantic normalization rules … semantically divergent assertions … semantically equivalent assertions [0120]) (semantic normalization and quality assurance checks as other assertions [0127]) (semantic variations of relationships. Semantic variations dictate that different words may be used to describe the same relationship [0145]) (Semantic normalization may include a process wherein semantic equivalences and differences of concepts and assertions are recognized and accounted for. [0150]) (inferencing may be used as a consistency check to further authenticate the semantic validity of assertions [0155]) (semantic consistency [0167]) (A semantic lens generally refers to presenting a filtered version of the total data set according to certain constraints. [0193]) (an account is taken of the varying linguistic forms and semantic differences in terms used in the constituent sets of data [0223]) between the plurality of data-units, (Fig. 9, “schizophrenia disorder”, (803) “anorexia nervosa disorder”, [0152] Fig. 9 (920), “acute kidney failure disorder”, “hypokalaemic disorder”, “hyponalraemic disorder”, “kidney failure disorder”, “rhabdomydyysis”, and “water intoxication disorder” as data-units [0165]) established in the at least one curated database; (Fig. 9B, (955) Ontology Store [0168]) and5  identifying at least one class (the user may reconstruct this taxonomic organization using therapeutic class, pharmacological class, molecular weight, or by other category or characteristic of the data. [0196]) tagged with the plurality of data-units (Fig. 8, (813) “schizophrenia disorder”, (803) “anorexia nervosa disorder”, [0152]. Other data-units include Fig. 9 (920), “acute kidney failure disorder”, “hypokalaemic disorder”, “hyponalraemic disorder”, “kidney failure disorder”, “rhabdomydyysis”, and “water intoxication disorder” [0165]) in the at least one curated database  (Fig. 9B, (955) Ontology Store [0168]) 
	Claim 11 corresponds to claim 3 and is rejected accordingly.

Regarding claim 4 Gardner in view of Adderly teaches the method of claim 3.
Gardner as modified further teaches wherein the semantic associations (the various types of rules enabled by the rules engine may include semantic normalization rules … semantically divergent assertions … semantically equivalent assertions [0120]) (semantic normalization and quality assurance checks as other assertions [0127]) (semantic variations of relationships. Semantic variations dictate that different words may be used to describe the same relationship [0145]) (Semantic normalization may include a process wherein semantic equivalences and differences of concepts and assertions are recognized and accounted for. [0150]) (inferencing may be used as a  established in the at least one curated database (Fig. 9B, (955) Ontology Store [0168]) are identified using at least one of: knowledge-based text mining and natural language processing 10 (For documents originating from unstructured data and/or semi-structured data sources, a different procedure may be necessary or desired. This may include various automated text mining techniques. As one example, it may be particularly advantageous to use ontology-seeded natural language processing [0134]) 

Regarding claim 5 Gardner in view of Adderly teaches the method of claim 1.
Gardner as modified further discloses wherein extracting existing data from at least one target database (Fig. 9B, (951) Structured Data Source, (953) Unstructured Data Sources [0168]) comprises using at least one of: natural language processing, text analytics and machine learning techniques (for documents originating from unstructured data and/or semi-structured data sources, a different procedure may be necessary or desired. As one example, it may be particularly advantageous to use ontology-seeded natural language processing [0134]) 
.

 	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (United States Patent Publication Number 20060053174) hereinafter Gardner, in view of Adderly eat al., (United States Patent Publication Number 20160140858) hereinafter Adderly and in further view of Psota et al. (United States Patent Publication Number 20170091320) hereinafter Psota.
Regarding claim 2 Gardner in view of Adderly teaches the method of claim 1.
Gardner does not fully disclose wherein the method further comprises generating a summary of the retrieved at least one context-based data-record.  
Psota teaches wherein the method further comprises generating a summary of the retrieved at least one context-based data-record (determining that a first set of a number of the data records correspond to a first entity, determining that a second set of the number of the data records correspond to a second entity, and the determining the similarity value further in response to shared terms from the first set and second set of the data records; providing a summary of activity for an entity in response to the associating; and/or determining that the first term is related to the second term in response to the similarity value exceeding the threshold similarity value, where the first term and the second term each correspond to an entity identifier for the data records, providing a catalog entity identifier, and [0053])

Claim 10 corresponds to claim 2 and is rejected accordingly.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (United States Patent Publication Number 20060053174) hereinafter Gardner, in view of Adderly eat al., (United States Patent Publication Number 20160140858) hereinafter Adderly and in further view of Hazel et al. (United States Patent Publication Number 20180349425) hereinafter Hazel.
Regarding claim 7 Gardner in view of Adderly  teaches the method of claim 1.
Gardner does not fully disclose wherein developing a search query further comprises converting the user query in machine-readable format. 
 Hazel teaches wherein developing a search query further comprises converting the user query in machine-readable format (Fig. 6, (600) (601 the file converter 110 may generate a flattened representation 601 of the semi-structured data [0062]) (The file converter 110 may create a symbol file 404 associated with the source file that contains each unique symbol found in the source file 400 in a sorted order (e.g., the symbols "Alan", "By", "Can", "I", "Turing", "consider'',  "machines", "propose", "question", etc., as well as punctuation symbols). The file converter can discard or disregard duplicate symbols (such as the second occurrence of the comma symbol ","). In the end, the symbol file 404 is a sorted array of delimited characters, and the locality file provides the location of those characters in the raw data source (similar to the format of the locality file described earlier). [0052])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner in view of Addelry to incorporate the teachings of Hazel wherein developing a search query further comprises converting the user query in machine-readable format. Since a document may comprise words (e.g., symbols) placed at particular locations (e.g., "locality") in a source file that should be reconstituted in a lossless approach. By separating the symbols and locations of the symbols, one can organize and compress data to its optimal state; mixing the two limits what any given compression algorithm can achieve. Hazel [0008].
.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (United States Patent Publication Number 20060053174) hereinafter Gardner,  in view of Adderly eat al., (United States Patent Publication Number 20160140858) hereinafter Adderly and in further view of Allen P. Mills Jr. (United States Paten Publication Number 20030022164) hereinafter Mills.
Regarding claim 8 Gardner in view of Adderly teaches the method of claim 1.
Gardner does not fully disclose wherein at least one context-based data-record from 20 the search database is retrieved using Hopfield algorithm.
Mills teaches wherein at least one context-based data-record from 20 the search database is retrieved using Hopfield algorithm (Hopfield found that the number of random memories that can be stored simultaneously using the learning algorithm of Equation 3 is roughly 10% of the number of independent basis vectors, i.e., s,,,m/10, and that only a few iterations are required for convergent [0108]) (To recall a data record V; b that is incompletely represented by data set U/, a set of oligomers
representing U/ is combined with the pool of dimeric oligomers representing memory matrix Tii under conditions such that oligomer sequences E/ and E/ of data

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner in view of Addlery   to incorporate the teachings of Mills wherein at least one context-based data-record from 20 the search database is retrieved using Hopfield algorithm. Preferred embodiments of DNA-based neural networks assist in diagnosis or prognosis of a patient's condition, and predict onset or occurrence of medical conditions or diseases. Mills. [0017]
	Claim 14 corresponds to claim 8 and is rejected accordingly.


Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office

thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.

Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will

final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

8. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166